Title: Anthony Morris to Dolley Madison, 3 June 1823
From: Morris, Anthony
To: Madison, Dolley


        
          
            Dr. Madam
            Washingn. June 3d. 1823
          
          I had made up my Mind on my return from Spain never to trouble Mr. Madison even with the mention of any disappointmt in which the Mission his partiality conferd on Me had resulted from unforeseen circumstances;
          I kept my resolution, untill the acceptance of my modest position here, and I should invariably have adherd to it had not an intimation from the President to the Secy of State first suggested its propriety. A repetition of the suggestion has been made by the Presidt in my conversation with him yesterday, which is in substance I find detaild in my Daughters letter, & which therefore I dont repeat. Thus have I been painfully perplexd between a most sincere delicacy for Mr. Madison’s scruples, and a duty to those most dear to Me, from which perplexity my only relief is, in this communication to you, that I do not find in this reference by the Prest to Mr. Madisons determination, and in his acceding to it, any thing that will on reflexion

wound his feelings, or involve any principle of which he would disapprove, If I could, my unlimited respect for you both would, I am sure prevent any allusion to it from any considerations of interest.
          In this view of the subject I know I shall be Excusd by You both for renewing the Presidents suggestion in my last conversation “that if Mr. Madison would say in writing that in his Opinion my Acct should be balancd, He would direct that to be done.” This leaves out of view what might be considerd compensatory and deducts from the ball [sic] stated in my former Acct $3074.17.
          It limits the allowances to three items of actual Expenditures incurd in the duties of my Mission, in all which I can truly say, I never overstepd the boundaries within which the habits of a private Gentleman, entrusted with confidential communications from the U.S. to the Spanish Court could with decorum be confind. To these Expenditures only, I refer in the three contingent items in my Acct wh would ballance it, & I enclose at the same time the proof of such parts as admits of proof—(Mr Murrays recpt) the others carry with them their own Evidence. What remains of the Acct is admitted, or depends on questions of Exchange & Comm., which must be adjusted by the Accounting officers;
          I address this letter to You my Friend, only because I do not wish to impose on Mr Madison any reply, and I trust you will Excuse the liberty I have taken. That my views may be presented to Mr. M. as briefly as possible, I annex to this letter such a form of Note, as with his Signature undersignd in the Acot would I am sure be satisfacy. No future similar case can occurr—but I refer the form as well as substance entirely to Mr. M’s better judgmt.
          I will only add, that the Sums which I ask to have credit for, have been, as I beleive I stated to Mr. Madison, actually receivd by Me, so that there is no new claim on the Treasury, & no Money to be drawn from it. The result of refusing such a Credit, is, that I am left indebted that Amount to the Treasury, to be workd out, by duties at the Desk, before I can receive any part of the Salary annexd to my very modest appointt. a penance which I can never think I have deservd. I am Dr. Madam With Every Sentiment of Esteem & Friendship. Yrs &c
          
            A Morris
          
        
        
          Suggested form to be, if approvd, by Mr. Madison, undersigned in the Acct herewith
          The Change in Mr. Morris’s destination from Cadiz to Madrid, the increasd Expences of that change, & the circumstances submitted to me by him, induce Me to say at his request, that if my Judgt. could have any influence in the settlemt of his Acct, it wd be in favor of the same being ballancd by the allowance of the items chargd by him in the above Acct.
          
          
            
              
                P.S. That no doubt may Exist of my actual Expendts as stated I add that besides the Sum paid by me to Mr. Murray as Clk hire, his whole maintenance was paid by me, wh at only $1 ⅌ day wd be
                $1030.
              
              
                Interest at 12 ⅌ Cent on all the Sums advancd to me in Spain, besides Comms &c, wh & parts of prin. remg due Exceed
                2500
              
              
                Presents; Postage & Stationy. &c &c not chargd
                350
              
              
                
                $3880.
              
            
          
        
      